DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 09/25/20 for application number 17/033,583.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, and Claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11, 14, 16, 17, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al., US PGPub 2019/0227611.
Regarding Claim 1, Nam discloses a method performed by a memory system [using the device of Fig. 1], the method comprising: 
receiving, at a pin of the memory system, a first supply voltage associated with operating a first type of memory, the memory system comprising a first memory device having the first type of memory [power supply voltages VES1-VESt are provided to storage device 200 from host 100; power is provided to operate nonvolatile memory devices 400a-400k]; 
generating, by a power management circuit of the memory system based at least in part on the first supply voltage, a second supply voltage associated with operating the first type of memory [adaptive power supply circuit 500 converts power supply voltages VES1-VESt to operational voltage VOP1 for memory devices 400a-400k]; and 
providing the second supply voltage to the first memory device based at least in part on the first memory device having the first type of memory and the second supply voltage being associated with the first type of memory [converted power is provide to memory devices 400a-400k].
Regarding Claim 2, Nam discloses the method of claim 1, further comprising: determining, by a controller of the memory system, an amount of power to provide to the first memory device [power controller 540a receiving PEBS signal to activate the power disable function (i.e. no power provided), Fig. 6A; par 98, ll. 8-15]; and transmitting, by the controller to the power management circuit, an indication of the amount of power, wherein the second supply voltage provided to the first memory device is based at least in part on the indication of the amount of power [PEBS signal indicates whether to activate or deactivate the power disable function, based in part on the third power supply voltage VES3, which is part of the supply voltage VES1-VESt that is received, par 98, ll. 8-15].
Regarding Claim 3, Nam discloses the method of claim 2, further comprising: receiving, by the controller from the first memory device, feedback information indicating a power parameter associated with the second supply voltage, wherein determining the amount of power to provide to the first memory device is based at least in part on receiving the feedback information [power disable function is activated based on a third power supply voltage of the power supply voltages VES1-VESt, in response to a power disable function setting control signal PEBS received from storage controller 300, Fig. 6A; par 49, ll. 1-7].
Regarding Claim 4, Nam discloses the method of claim 2, further comprising: receiving, by the controller from a plurality of memory devices on the memory system, the plurality of memory devices including the first memory device, feedback information indicating respective power parameters associated with the second supply voltage for each memory device of the plurality of memory devices, wherein determining the amount of power to provide to the first memory device is based at least in part on receiving the feedback information from the plurality of memory devices [power disable function is activated based on a third power supply voltage of the power supply voltages VES1-VESt, in response to a power disable function setting control signal PEBS received from storage controller 300; storage controller 300 communicates with memory devices 400a-400k, Fig. 6A; par 49, ll. 1-7; par 65, ll. 4-6].
Regarding Claim 7, Nam discloses the method of claim 1, wherein the memory system comprises a second memory device having a second type of memory different than the first type of memory, the first supply voltage further associated with operating the second type of memory [VES1-VESt are supplied to adaptive power supply circuit 500, which supplies power to nonvolatile memory 400a-400k and volatile memory 240, Fig. 1], the method further comprising: generating, by the power management circuit based at least in part on the first supply voltage, a third supply voltage associated with operating the second type of memory; and providing, by the power management circuit, the third supply voltage to the second memory device [power supply circuit 500 provides operation voltage OP2 to VM 250].
Regarding Claim 11, Nam discloses the method of claim 7, further comprising: 2providing the first supply voltage to the first memory device, to the second 3memory device, or to both the first memory device and the second memory device [first supply voltage VES1-VESt are input to power supply circuit 500, which then provides operating voltages VOP1 and VOP2 to the first and second memory devices, Fig. 1].
Regarding Claim 14, Nam discloses an apparatus [Fig. 1], comprising a first memory device comprising a first type of memory [nonvolatile memory 400a-400k]; a first pin configured to receive a first supply voltage associated with operating the first type of memory [storage device 200 receiving voltage VES1-VESt through connector 243]; and a power management circuit coupled with the first pin and with the first memory device [adaptive power supply circuit 500].  The remainder of Claim 14 repeats the same limitations as recited in Claim1, and is rejected accordingly. 
Regarding Claim 16, Nam discloses the apparatus of Claim 14, wherein the first memory device excludes 2circuitry for generating supply voltages [supply voltages VES1-VESt are provide by host 100, which is external to storage device 200, Fig. 1].
Regarding Claim 17, Nam discloses the apparatus of Claim 14.  Claim 17 repeats the same limitations as recited in Claim 7, and is rejected accordingly.
Regarding Claim 19, Nam discloses the apparatus of Claim 14.  Claim 19 repeats the same limitations as recited in Claim 2, and is rejected accordingly.
Regarding Claim 20, Nam discloses the apparatus of Claim 19, wherein the power management circuit is included in the controller [power controller 540a and PMIC 520a reside within adaptive power supply circuit 500a, Fig. 6A].
Regarding Claim 21, Nam discloses the apparatus of Claim 19, wherein the controller is configured to: receive, from a plurality of memory devices of the apparatus, the plurality of memory devices including the first memory device, feedback information indicating a respective power consumption at each of the plurality of memory devices, wherein the controller is configured to determine the amount of power to provide to the first memory device based at least in part on the feedback information [power disable function is activated based on a third power supply voltage of the power supply voltages VES1-VESt, in response to a power disable function setting control signal PEBS received from storage controller 300; storage controller 300 communicates with memory devices 400a-400k, Fig. 6A; par 49, ll. 1-7; par 65, ll. 4-6].
Regarding Claim 22, Nam discloses an apparatus [Fig. 1], comprising: a non-volatile memory array having a first type of memory and comprising a power distribution network for distributing a plurality of supply voltages to memory cells of the non-volatile memory array [power supply voltages VES1-VESt are provided to storage device 200 from host 100; power is provided to operate nonvolatile memory devices 400a-400k]; and a plurality of pads coupled with the power distribution network and configured to receive the plurality of supply voltages [memory devices 400a-400k receive power from power supply circuit 500].
Regarding Claim 23, Nam discloses the apparatus of Claim 22.  Claim 23 repeats the same limitations as recited in Claim 16, and is rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Yang et al., US PGPub 2017/0315747.
Regarding Claim 5, Nam discloses the method of Claim 2.  However, Nam does not explicitly teach determining, by the controller, a power demand associated with operating a plurality of memory devices in the memory system, the plurality of memory devices including the first memory device; and receiving, by the controller from the first memory device, an indication of a requested amount of power, wherein determining the amount of power to provide to the first memory device comprises determining the amount of power based at least in part on the power demand and on the indication of the requested amount of power.
In the analogous at of memory management, Yang teaches determining, by the controller, a power demand associated with operating a plurality of memory devices in the memory system, the plurality of memory devices including the first memory device; and receiving, by the controller from the first memory device, an indication of a requested amount of power, wherein determining the amount of power to provide to the first memory device comprises determining the amount of power based at least in part on the power demand and on the indication of the requested amount of power [DVFS controller 110 provides power adjustment command to MIC to adjust the power; PMIC provides voltage based on the command (command would necessarily contain an indication of the power adjustment), par 53].
It would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Yang before him before the effective filing date of the claimed invention, to incorporate the power management as taught by Yang into the method as disclosed by Nam, to efficiently manage the supply of power without deteriorating operation performance of memory devices [Yang, par 4].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Kanarellis et al., US PGPub 2020/0235607.
Regarding Claim 6, Nam discloses the method of Claim 2.  However, Nam does not explicitly teach determining the amount of power to provide to the first memory device 3comprises determining a priority of memory access operations to be performed on a plurality 4of memory devices of the memory system, the plurality of memory devices including the first 5memory device, or determining a sequence of commands in a command queue of the memory 6system, or a combination thereof.
In the analogous art of power management, Kanarellis teaches determining the amount of power to provide to the first memory device 3comprises determining a priority of memory access operations to be performed on a plurality 4of memory devices of the memory system, the plurality of memory devices including the first 5memory device, or determining a sequence of commands in a command queue of the memory 6system, or a combination thereof [determining which devices will be provided power based on rank of the connected device, par 138].
It would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Kanarellis before him before the effective filing date of the claimed invention, to incorporate the power management as taught by Kanarellis into the method as disclosed by Nam, to minimize delay and downtime of a system caused by disruption of power [Kanarellis, par 9].
Claims 8, 10, 18, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Cho et al., US PGPub 2018/0101492.
Regarding Claim 8, Nam discloses the method of Claim 7.  However, Nam does not explicitly teach wherein the second supply voltage, the third supply voltage, or both are higher voltages than the first supply voltage.
In the analogous art of power management, Cho teaches wherein the second supply voltage, the third supply voltage, or both are higher voltages than the first supply voltage [PMIC of host device 110 can provide VCC, VCCQ, and VCCQ2 to the storage device (VCC being higher than VCCQ and VCCQ2, with first, second, and third voltages being VCCQ, VCCQ2, and VCC, respectively), Fig. 1].
It would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Cho before him before the effective filing date of the claimed invention, to incorporate the power supplies as taught by Cho into the method as disclosed by Nam, to reduce power consumption by providing a power supply that is compatible with system memory with different power supply requirements [Cho, par 3].
Regarding Claim 10, Nam discloses the method of Claim 7.  However, Nam does not explicitly teach wherein the first supply voltage, the second supply voltage, and the third supply voltage are different voltages.
In the analogous art of power management, Cho teaches wherein the first supply voltage, the second 2 supply voltage, and the third supply voltage are different voltages [PMIC of host device 110 can provide VCC, VCCQ, and VCCQ2 to the storage device (VCC being higher than VCCQ and VCCQ2, with first, second, and third voltages being VCCQ, VCCQ2, and VCC, respectively), Fig. 1].
It would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Cho before him before the effective filing date of the claimed invention, to incorporate the power supplies as taught by Cho into the method as disclosed by Nam, to reduce power consumption by providing a power supply that is compatible with system memory with different power supply requirements [Cho, par 3].
Regarding Claim 18, Nam discloses the apparatus of Claim 17.  However, Nam does not explicitly teach wherein the second supply voltage, the third supply voltage, or both are negative voltages or are higher voltages than the first supply voltage.
In the analogous art of power management, Cho teaches wherein the second supply voltage, the third supply voltage, or both are negative voltages or are higher voltages than the first supply voltage [PMIC of host device 110 can provide VCC, VCCQ, and VCCQ2 to the storage device (VCC being higher than VCCQ and VCCQ2, with first, second, and third voltages being VCCQ, VCCQ2, and VCC, respectively), Fig. 1].
It would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Cho before him before the effective filing date of the claimed invention, to incorporate the power supplies as taught by Cho into the method as disclosed by Nam, to reduce power consumption by providing a power supply that is compatible with system memory with different power supply requirements [Cho, par 3].
Regarding Claim 24, Nam discloses the apparatus of Claim 22.  However, Nam does not explicitly teach wherein the plurality of supply voltages comprises a Vcc supply voltage and a high supply voltage that is a higher voltage than the Vcc supply voltage.
In the analogous art of power management, Cho teaches wherein the plurality of supply voltages comprises a Vcc supply voltage and a high supply voltage that is a higher voltage than the Vcc supply voltage [PMIC of host device 110 can provide VCC, VCCQ, and VCCQ2 to the storage device (VCC being higher than VCCQ and VCCQ2, with first, second, and third voltages being VCCQ, VCCQ2, and VCC, respectively), Fig. 1].
It would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Cho before him before the effective filing date of the claimed invention, to incorporate the power supplies as taught by Cho into the method as disclosed by Nam, to reduce power consumption by providing a power supply that is compatible with system memory with different power supply requirements [Cho, par 3].
Regarding Claim 25, Nam discloses the apparatus of Claim 22.  However, Nam does not explicitly teach one or more sensors for determining a power consumption associated with the apparatus; and a first pad for transmitting an indication of the power consumption to an external device.
In the analogous art of power management, Cho teaches one or more sensors for determining a power consumption associated with the apparatus; and a first pad for transmitting an indication of the power consumption to an external device [host controller analyzes and detects the level of power supply voltage the memory device operates, and sends a power selection signal to the PMIC to produce the appropriate voltage, par 42].
It would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Cho before him before the effective filing date of the claimed invention, to incorporate the power detection and supply as taught by Cho into the method as disclosed by Nam, to reduce power consumption by providing a power supply that is compatible with system memory with different power supply requirements [Cho, par 3].
Claims 9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Cho et al., US PGPub 2018/0101492.
Regarding Claim 9, Nam discloses the method of Claim 7.  However, Nam does not explicitly teach wherein the second supply voltage, third supply voltage, or both are negative voltages.  
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solve no staetd problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, having the second or third supply voltage as a negative voltage appears to simply by a design choice, and performs the same function of providing power.
Regarding Claim 12, Nam discloses the  method of Claim 7.  However, while Nam discloses the first type of memory and second type of memory to be nonvolatile memory [400a-400k are nonvolatile memory, Fig. 1], Nam does not explicitly teach wherein the first type of memory is a first type of non-volatile memory and the second type of memory is a second type of non-volatile memory.
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solve no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, having two different types of nonvolatile memory appears to simply by a design choice, and performs the same function of data storage.
Regarding Claim 13, Nam discloses the method of Claim 1.  However, while Nam discloses providing a second supply voltage based in part of the first supply voltage, Nam does not explicitly teach wherein the generating comprises generating the second supply voltage using a charge pump, a boost 4converter, an inductor, or a combination thereof.
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solve no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the various type of power supply generators appear to simply by a design choice, and perform the function of generating power regardless.
Regarding Claim 15, Nam discloses the apparatus of Claim 14.  Claim 15 repeats the same limitations as recited in Claim 13, and is rejected accordingly.




Conclusion	
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186